Exhibit 10.5

 

THIRD AMENDMENT TO LOAN AGREEMENT

 

This Third Amendment to Loan Agreement (the “Amendment”), dated as of
September 30, 2005, is made by and among FIRST STATES INVESTORS DB I, LLC (and
each Property-Owning Borrower that has joined the Loan Agreement from time to
time as listed on the signature pages hereto, collectively, “Borrower”),
DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, as agent (“Agent”), and LASALLE BANK
NATIONAL ASSOCIATION, a national banking association, as collateral agent (the
“Collateral Agent”).

 

R E C I T A L S:

 

The Borrower, the Agent and the Collateral Agent are party to a Loan Agreement,
dated as of July 18, 2003, as amended by the First Amendment to Loan Agreement,
dated as of August 9, 2004 and further amended by the Second Amendment to Loan
Agreement, dated as of September 30, 2004 (as it may hereafter be amended,
supplemented or otherwise modified, the “Loan Agreement”), pursuant to which the
Agent agreed, subject to the terms and conditions set forth in the Loan
Agreement, to provide a series of loan advances (each, an “Advance” and
collectively, the “Loan”) as provided in the Loan Agreement. Terms used but not
defined herein shall have the respective meanings ascribed to such terms in the
Loan Agreement, as amended hereby.

 

The parties wish to increase the amount available to be borrowed under the Loan
Agreement and to make certain other modifications to the Loan Agreement as
provided herein.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows, effective as of the date
hereof.

 

Section 1. Modified Definitions. Under Section 1.1 of the Loan Agreement, the
following definitions shall be deleted in their entirety, replaced with the
following and inserted in their proper alphabetical order:

 

1.1 “Maturity Date” means the earlier of (a) the Payment Date in October, 2008
or (b) such earlier date on which the entire Loan is required to be paid in
full, by acceleration or otherwise under this Agreement or any of the other Loan
Documents.

 

1.2 “Exit Fee” means either (1) with respect to any Advance equal to $100
million or less, 0.25% or (2) with respect to any Advance equal to more than
$100 million, 0.50%, in each case, of the principal amount of each Advance made
pursuant to the Loan Agreement, which shall be due and payable at the time such
Advance is repaid (whether on the Maturity Date, by acceleration or otherwise);
provided that the Exit Fee will be waived (i) with respect to up to $100 million
of Advances in aggregate during any twelve month period commencing on
October 1st of a year and ending on September 30th of the following year, if the
related Property is the subject of a bonafide Capital Event (i.e. sale or
transfer) to an independent third party during the initial ninety (90) day
period after the Advance is made to a party that, in accordance with GAAP, is
not required to be consolidated with Borrower or its Affiliates and (ii) if the
Property acquired with the proceeds of the Advance is immediately upon repayment
of such Advance being including in a securitization in which Deutsche Bank
Securities Inc. acts as



--------------------------------------------------------------------------------

lead manager and sole book runner or if the Advance is refinanced with permanent
financing provided by Deutsche Bank Securities Inc. or its Affiliates.

 

1.3 “Advance Rate” means, (a) with respect to each acquisition of Property other
than FPC Property, the product of the Advance Percentage and the lesser of
(x) the related Capital Markets Execution and (y) the related Acquisition Cost,
and (b) with respect to each acquisition of FPC Property, the product of the
Advance Percentage and the related Capital Markets Execution.

 

1.4 “Capital Markets Execution” means, with respect to each Property and the
related Advance, the maximum amount of debt financing that can be issued with
respect to such Property as determined by the Agent in its good faith business
judgment. In making such determination with respect to FPC Properties, the Agent
will take into consideration the unique value the market affords properties
comparable to the FPC Properties.

 

Section 2. Additional Definitions

 

Under Section 1.1 of the Loan Agreement, the following definition shall be added
and inserted in its proper alphabetical order:

 

2.1 “FPC Property” means a property acquired by Borrower pursuant to the
“formula price contract program” of Borrower or its Affiliates. An FPC Property
may be either a CTL Property or a Conduit CMBS Property, based upon the criteria
provided in such definitions.

 

Section 3. Increase in Loan Amount

 

3.1 Under the Recitals to the Loan Agreement, the term “Loan Amount”, which is
defined therein to equal $300,000,000, is hereby modified and increased to equal
$400,000,000 effective on the date hereof.

 

3.2 On the date hereof, Borrower shall execute an Amended and Restated
Promissory Note in the amount of $400,000,000 to reflect such increase to the
Loan Amount.

 

Section 4. Clause (a) of the first sentence of Section 3.2 shall be amended to
read: (a) to finance (i) up to $300 million of a portion of the acquisition or
refinancing costs of any CTL Property or Conduit CMBS Property and (ii) up to
$100 million of a portion of the acquisition cost of property acquired under
Borrower’s “formulated price contract program”.

 

Section 5. The following section shall be inserted as Section 2.3(b)(xiii):

 

(xiii). Officer’s Certificate. Borrower shall have delivered to Agent an
Officer’s Certificate setting forth:

 

(1) no Event of Default has occurred or is continuing;

 

(2) all representations and warranties made by Borrower in the Loan Agreement
with respect to the Properties securing both the current Advance and all prior
Advances remain true and correct as of the date of such proposed Advance; and

 

2



--------------------------------------------------------------------------------

(3) except as provided in Section 3.11, no Property that has previously been
encumbered under the Loan has been released from the Lien.

 

Section 6. The first sentence of clause (a) of Section 2.3 shall be amended to
insert the words “three (3) Business Days prior” after the word Agent and before
the word written.

 

Section 7. The third sentence of clause (a)(i) of Section 3.12 which reads
“Borrower shall provide to Agent proof of such delivery” shall be deleted in its
entirety and substituted with the following:

 

“Within four (4) weeks following the related Advance Closing Date, Borrower
shall deliver to Agent, Collateral Agent and Agent’s counsel a copy of the
irrevocable direction letter sent to the tenant.”

 

Section 8. The following section shall be inserted as Section 3.12(a)(ii), and
the existing paragraphs 3.12(a)(ii) and 3.12(a)(iii) shall be re-numbered
accordingly to reflect such change:

 

3.12 (a)(ii). Commencing with the Advance that closed on August 4, 2005 and is
secured by the Property demised to Regions Bank and continuing with all Advances
thereafter, Collateral Agent shall establish and maintain individual
sub-accounts of the Collection Account, each of which shall be an Eligible
Account, to receive all Rents and Money received under Leases and derived from
the Property under each individual portfolio of Property which is the subject of
an Advance (each a “Property Sub-Account” and collectively, the “Property
Sub-Accounts”). As of the close of business on the Business Day immediately
preceding each Payment Date, Collateral Agent shall sweep all amounts on deposit
in each of the Property Sub-Accounts into the Collection Account to be
distributed in accordance with the provisions of Section 3.12(b) hereof.

 

Section 9. The following section shall be inserted as Section 5.1(dd):

 

5.1(dd). Borrower shall furnish to Agent, not later than ten (10) days after the
end of each calendar month, a statement detailing the assets that have been
financed by Agent with the proceeds of an Advance and remain encumbered under
the Loan, as of the last day of the applicable calendar month.

 

Section 10. Effect Upon Loan Documents.

 

10.1 Except as specifically set forth herein, the Loan Documents shall remain in
full force and effect and are hereby ratified and confirmed. All references to
“Loan Agreement” in the Loan Documents shall mean and refer to the Loan
Agreement as modified and amended hereby.

 

10.2 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent under the Loan
Documents, or any other document, instrument or agreement executed and/or
delivered in connection therewith.

 

3



--------------------------------------------------------------------------------

Section 11. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED, INTERPRETED AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT
OF LAWS PRINCIPLES.

 

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, and all such counterparts shall together constitute the same
agreement.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

AGENT AND INITIAL LENDER: DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, a Cayman
Islands Branch of a Foreign Bank By:        

Name:

   

Title:

By:        

Name:

   

Title:

BORROWERS: FIRST STATES INVESTORS DB I, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 2550A, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President



--------------------------------------------------------------------------------

FIRST STATES INVESTORS 4100D, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 2100, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 2101, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 2102, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 2103, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

 

6



--------------------------------------------------------------------------------

FIRST STATES INVESTORS 2104, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 2105, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 2106, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 2107, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 2108, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

 

7



--------------------------------------------------------------------------------

FIRST STATES INVESTORS 4026, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 4029, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 4044, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 4048, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 4055, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

 

8



--------------------------------------------------------------------------------

FIRST STATES INVESTORS 4062, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 4067, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 4076, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 4081, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 4085, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

 

9



--------------------------------------------------------------------------------

FIRST STATES INVESTORS 4082, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 4063, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 4065, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 4054, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 4042, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

 

10



--------------------------------------------------------------------------------

FIRST STATES INVESTORS 4010, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

FIRST STATES INVESTORS 4200, LLC, a
Delaware limited liability company By:        

Name:

 

Sonya A. Huffman

   

Title:

 

Vice President

 

11



--------------------------------------------------------------------------------

COLLATERAL AGENT: LA SALLE BANK NATIONAL ASSOCIATION, a
national banking association (as Collateral Agent for the Lenders only) By:    
   

Name:

   

Title: